DETAILED ACTION
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Nayyer Siddiqi on 02/28/2022. 

The application has been amended as follows:  

Claim 1: A method of manufacturing a first cured part and a second cured part, the method comprising: laying up a plurality of sheets of fibrous material on a tool surface of a tool, the plurality of sheets of fibrous material being formed in a configuration of a single structure, the single structure comprising a first part and a second part; forming a plurality of stiffeners across a base surface of the single structure, the plurality of stiffeners defining respective hollow interiors with respective dimensions, the plurality of stiffeners including a center stiffener; curing the fibrous material producing a single cured structure, the single cured structure comprising the first cured part and the second cured part; and dividing the single cured structure along 

Claim 10: A method of constructing a first cured part and a second cured part, the first cured part and the second cured part being separate parts, the method comprising: positioning sheets of fibrous material on a tool surface of a tool with the sheets of fibrous material formed in a configuration of a single structure, the single structure comprising a first part and a second part, the sheets of fibrous material having a cross-section configuration that is symmetric on opposite sides of a dividing plane through the tool surface and through the cross- section configuration of the sheets of fibrous material; forming a plurality of stiffeners across a base surface of the single structure, the plurality of stiffeners defining respective hollow interiors with respective dimensions, the plurality of stiffeners including a center stiffener; curing the sheets of fibrous material on the tool surface forming a single cured structure comprising the first cured part and the second cured part; and dividing the single cured structure 


Allowable Subject Matter
Claim1-15 & 21-25 are allowed over the prior art of record in light of the amendments and arguments submitted in Amendment filed 02/14/2022.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably suggest or show the claimed method of manufacturing a first and second part.
The closest prior art of record is Schimmler (U.S Patent 9358733B2). Similar to the claimed invention, Schimmler discloses all the limitations of instant claims 1 & 10, with the exception of the limitations of “laying up a plurality of sheets of fibrous material” and “the dividing plane extending midway through the center stiffener”. 
Some of these features are known individually in other prior art references, such as Glynn (U.S PG Pub 20130020438A1), who discloses “laying up a plurality of sheets of fibrous material”. 
Thus, the prior art as a whole fails to disclose the totality of the claimed invention. Specifically, the prior art as a whole fails to disclose the limitations of “the dividing plane extending midway through the center stiffener”. In the absence of further prior art guidance, it would not have been obvious to have arrived at the instant invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712